DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 200-226 is/are pending.  Claim(s) 214-226 is/are withdrawn.  Claim(s) 1-199 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/11/2022 is acknowledged.
Claims 214-226 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.

Claim Objections
Claim 206 is objected to because of the following informalities:  Claim 206 recites “a at least one”, which should be “at least one”.  Appropriate correction is required.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 200-212 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tylis, et al (Tylis) (US 2017/0135817 A1) in view of Hosmer, et al (Hosmer) (US 2015/0127093).
Regarding Claim 200, Tylis teaches a heart anchor (e.g. abstract, Figures 3A-B, 5A-5C) comprising: 
a ring having two ends (e.g. Figure 3A, #s 172) and configured to move from a linearized configuration to a ring-shaped configuration (e.g. Figure 3B to Figure 3A); and 
a cover coupled to the ring and extending inward from the ring in the ring- shaped configuration (e.g. Figure 3A, # 156).

Tylis discloses the invention substantially as claimed but fails to teach a first portion of the ring overlapping a second portion of the ring in the ring-shaped configuration.
Hosmer teaches a ring-shaped anchor for use in a heart having ring ends where a first portion of the ring overlapping a second portion of the ring in the ring-shaped configuration (e.g. Figures 68A-B, 70A-75, [0237]).  Here, element #1304 is considered to be of the first portion.
Hosmer and Tylis are concerned with the same field of endeavor as the claimed invention, namely ring-shaped anchors for use in the heart. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tylis such that a first portion of the ring overlapping a second portion of the ring in the ring-shaped configuration as taught by Hosmer in order to secured the ends together and the device in the ring-shaped configuration (e.g. Hosmer, [0242], [0237]).

Regarding Claim 201, the two ends of the ring include a first end and a second ends (e.g. Tylis, Figure 3A), and the first portion of the ring includes the first end of the ring (discussed supra for the combination in claim 200).
Regarding Claim 202, the first portion of the ring does not overlap the second portion of the ring in the linearized configuration (e.g. Tylis, Figure 3B, the partially deployed configuration shows one end already delivered, so when the entire device is in the delivery device, the ends do not overlap).
Regarding Claim 203, the ring in the ring-shaped configuration has an axial dimension and a radial dimension (e.g. Tylis , Figure 3A, the axial dimension is along the length of the ring, #152 and the radial dimension is along the diameter of the ring itself), and the first portion of the ring overlaps the second portion of the ring in the axial dimension (e.g. Hosmer, Figures 68B, 70B, 72, 73B-75).
Regarding Claim 204, the ring is configured to automatically move from the linearized configuration to the ring-shaped configuration (e.g. Tylis, [0099]).
Regarding Claim 205, the ring is made of a shape-memory material (e.g. Tylis, [0013], [0101]).
Regarding Claim 206, the cover includes a at least one cut-out portion (e.g. Tylis, Figure 3B).
Regarding Claim 207, the cover includes a central portion and a peripheral portion when the ring is in the ring-shaped configuration (e.g. Tylis, Figure 3A, the peripheral portion is the portion at the ring and the central portion is the portion radially inward of the peripheral portion).
Regarding Claim 208, the cover includes overlapping material extending from the peripheral portion to the central portion (e.g. Tylis, annotated Figure 5C below).

    PNG
    media_image1.png
    475
    750
    media_image1.png
    Greyscale

Annotated Figure 5C, Tylis
Regarding Claim 209, the overlapping material includes a first layer and a second layer (e.g. Tylis, Figure 5C), the first layer including a pattern of cut-outs (e.g. Tylis, annotated Figure 5B, layer 1 forms one layer in the configuration in Figure 5C) and the second layer including a pattern of cut-outs having a different shape than the pattern of cut-outs of the first layer (e.g. Tylis, annotated Figure 5B, layer 2 forms the other layer in the configuration in Figure 5C; the cutouts in layer 1 are triangles and those in layer 2 are rectangles).

    PNG
    media_image2.png
    454
    988
    media_image2.png
    Greyscale

Annotated Figure 5B, Tylis

Regarding Claim 210, the central portion includes a coupler (e.g. Tylis, Figure 5C, #196, [0107]) for coupling to a tension member and the peripheral portion includes a coupler for coupling to the ring (e.g. Tylis, [0107]).
Regarding Claim 211, the cover is configured to be puncturable by a puncture device (e.g. Tylis, [0107], the material folded over to form openings # 192, 196 is sewn in place and therefore the material is punctured ).
Regarding Claim 212, the cover includes a knitted material having openings for the puncture device to pass through (e.g. Tylis, [0015], as broadly claimed, a woven material meets the structure of a material made of fibers and having openings; the openings inherently allow for passage of, e.g. a sewing needle, therethrough).



Claim 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tylis, et al (Tylis) (US 2017/0135817 A1) in view of Hosmer, et al (Hosmer) (US 2015/0127093) as discussed supra and further in view of Tremulis, et al (Tremulis) (US 2004/0049211 A1).

Regarding Claim 213, the combination of Tylis and Hosmer discloses the invention substantially as claimed but fails to teach there is a mesh layer coupled to the cover.
Tremulis teaches a covering for a ring-shaped anchoring device used in the heart having a layer of mesh material (e.g. [0052]). 
Tremulis and the combination of Tylis and Hosmer are concerned with the same field of endeavor as the claimed invention, namely ring-shaped anchoring devices having covers and used in the heart. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tylis and Hosmer such that there is a mesh layer coupled to the cover as taught by Tremulis in order to facilitate suturing (e.g. Tremulis, [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/19/2022